--------------------------------------------------------------------------------



SETTLEMENT AGREEMENT




THIS AGREEMENT is entered into as of this 11th day of October 2011 by and
between Zoro Mining Corp., a Nevada corporation (the “Company”) and ¨ , an
Arizona corporation of 3040 N. Campbell Avenue, Suite 110, Tucson, AZ 85719
(“the Subscriber”).




RECITALS:


WHEREAS, the Subscriber has provided capital, and services, and third party
payments of US$¨ (the "Cash Debt") and such amounts were acknowledged as
valuation for capital advanced to the Company, and whereby the Company is
indebted to the Subscriber in the amount of US$¨ as of September 28, 2011 for
certain capital received from the Subscriber together with accrued interest on
unpaid amounts due to the Subscriber hereunder; and


WHEREAS, the Company agrees to issue to the Subscriber ¨ shares of its
restricted common stock at US$0.1667 per share (the “Cash Debt Shares”) as full
and complete satisfaction of the cash Debt pursuant to Zoro Mining Corp. Board
of Directors authorized resolution dated October 5, 2011 and effective as
October 5, 2011.




WHEREAS, the Company and the Subscriber acknowledge that certain sums including
the amount of US$¨ is due and owing the Subscriber (the “Debt”) and an aggregate
amount of ¨ shares of restricted common stock (the "Shares") will be issued to
the Subscriber.


AGREEMENT


1.  The Company shall settle this debt effective as of September 28, 2011and
issue the Shares in full and complete satisfaction of the Debt with such Shares.


2.  The Subscriber agrees to accept the issuance and the Shares in full
settlement and satisfaction of the Debt, and upon receipt of the Shares hereby
agrees that the Debt shall be deemed satisfied in full and hereby releases and
forever discharges the Company, and its officers, directors, employees, and
agents from any and all causes of action whether known or unknown, debts, sums
of money, claims and demands whatsoever, in law or in equity, related to the
Debt, which the Subscriber now or hereafter can, shall or may have.


3. The Subscriber is aware that the Shares are not being registered under the
Securities Act of 1933, as amended (the “Securities Act”). The Subscriber
understands that the Shares are being issued in reliance on the exemption from
registration provided by Section 4(2) thereunder. The Subscriber understands
that it may be required to bear the economic risk of this investment for an
indefinite period of time because there is currently a limited trading market
for the Shares and the Shares cannot be resold or otherwise transferred unless
applicable federal and state securities laws are complied with or exemptions
therefrom are available.

 
1

--------------------------------------------------------------------------------

 

4. The Subscriber represents and warrants that the Shares are being acquired
solely for the Subscriber’s own account, and not with a view to or in connection
with, any public non-qualified resale or distribution. The Subscriber
understands that the Shares are nontransferable unless the Shares are registered
under the Securities Act and under any applicable state securities law or an
opinion of counsel satisfactory to the Company is delivered to the Company to
the effect that any proposed disposition of the Shares will not violate the
registration requirements of the Securities Act and any applicable state
securities laws. The Subscriber further understands that the Company has no
obligations to register the Shares under the Securities Act or to register or
qualify the Shares for sale under any state securities laws, or to take any
other action, through the establishment of exemption(s) or otherwise, to permit
the transfer thereof.


5. The Subscriber has had an opportunity to ask questions of and received
answers from the officers, directors and employees of the Company or a person or
persons acting on its or their behalf, concerning the financial position of the
Company. The Subscriber has reviewed such other information regarding the
acquisition of the Shares as The Subscriber has (in consultation with such
advisors as The Subscriber has deemed appropriate) determined to be necessary or
appropriate in the circumstances.


6.           The Subscriber agrees and acknowledges that it is not purchasing
the Shares as a result of any “general solicitation or general advertising” (as
such term is defined in the Securities Act of 1933 or the rules promulgated
thereunder), including any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or any seminar or meeting where the attendees have been
invited by general solicitation or general advertising.


7. This Settlement Agreement shall be effective as of September 28, 2011 with a
contemplated closing and issue date of the Shares on or about October 12, 2011,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective assigns and successors.


8.           This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.


9.           The Parties shall execute and deliver after the date hereof,
without additional consideration, such further assurances, instruments and
documents, and to take such further actions, as may be reasonably requested in
order to fulfill the intent of this Agreement and the transactions contemplated
hereby.












ZORO MINING CORP.



 
2

--------------------------------------------------------------------------------

 



By:__________________________
      David Hackman, Director






ZORO MINING CORP.






By:__________________________
      Jodi Henderson, Corporate Secretary






¨




By:__________________________
 
 
3


--------------------------------------------------------------------------------